DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 49 is withdrawn since the elected species I1 does not include the second flow controller being a displaceable barrier (775), the displaceable barrier (775) being configured to be moved from the first position to the second position in response to the negative pressure differential within the portion of the sampling channel exerting a force on a surface of the displaceable barrier (775).  Rather, the elected species I1 includes the second flow controller comprising a diaphragm 776, an actuator 778, a displaceable barrier (775), the displaceable barrier (775) being is configured to be moved from the first position to the second position in response to the negative pressure differential within the portion of the sampling channel exerting a force on a surface of the diaphragm (776).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term  “means “ or  “step “ or a term used as a substitute for  “means “ that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term  “means “ or  “step “ or the generic placeholder is modified by functional language, typically, but not always linked by the transition word  “for “ (e.g.,  “means for “) or another linking word or phrase, such as  “configured to “ or  “so that “; and 
(C)	the term  “means “ or  “step “ or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word  “means “ (or  “step “) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word  “means “ (or  “step “) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word  “means “ (or  “step “) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word  “means “ (or  “step “) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-29, 31-34, 36-40, 42-48, and 50-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 28 recites  “the negative pressure differential within at least a portion of the sampling channel between the second flow controller and the outlet” in lines 19-20, but it is not clear if this recitation is the same as, related to, or different from  “a negative pressure differential between the outlet and the inlet “ in lines 4-5.  If they are the same, consistent terminology should be used.  If they are related or different, their relationship should be made clear.  Further, if they are different, there is insufficient antecedent basis for  “the negative pressure differential within at least a portion of the sampling channel between the second flow controller and the outlet” in the claim.
Claims 29, 31-34, 36-37, and 50-51 are rejected by virtue of their dependent from claim 28.
Claim 38 recites  “a bodily fluid “ in line 9,  “a bodily fluid “ in line 13, and  “a bodily fluid” in line 15, but it is not clear if these limitations are the same as, related to, or different from each other.  The relationship among these recitations and any subsequent mention of  “bodily fluid” should be made clear.
Claims 39-40 and 42-48 are rejected by virtue of their dependence from claim 38.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the  “right to exclude “ granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-29, 31-34, 36-40, 42-48, 50, 52, and 54-59 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-29, 31-34, 36-38, 41-44, 46, 48, and 52-59 of copending Application No. 17/591239 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 28 of the reference application has all features of claim 28, 38, or 52 of the present application.
Claims 29, 31, 32, 33, 34, 36, and 37 of the reference application have all features of claims 29, 31, 32, 33, 34, 36, and 37 of the present application, respectively.
Claim 38 of the reference application has all features of claim 28, 38, or 52 of the present application.
Claims 41, 42, 43, and 44 of the reference application have all features of claims 39, 40, 42, and 43 of the present application, respectively.
Claim 46 of the reference application has all features of claims 44-46 of the present application.
Claims 52, 48, and 52 of the reference application have all features of claims 47, 48, and 50 of the present application, respectively.
Claim 53 of the reference application has all features of claim 28, 38, or 52 of the present application.
Claims 54, 55, 56, 57, 58, and 59 of the reference application have all features of claims 54, 55, 56, 57, 58, and 59 of the present application, respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 28-29, 31-34, 36-37, and 50-51 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2018/0177445 (Rogers)(previously cited).
With respect to claim 28, Rogers teaches a fluid control device, the device comprising:
an inlet (the inlet port 2412 of Rogers) fluidically coupleable to a bodily fluid source;
 an outlet (the outlet port 2414 of Rogers) fluidically coupleable to a fluid collection device (the Vacutainer of Rogers; a blood sample collection device 2404), the fluid control device configured to allow a negative pressure differential between the outlet and the inlet when the outlet is fluidically coupled to the fluid collection device,
 a containment channel (the sequestration path of Rogers) between the inlet and the outlet, the containment channel including a first flow controller (the air permeable blood barrier 2420 of Rogers), the first flow controller in a first state configured to allow a gas but not a bodily fluid to flow from the containment channel to the outlet such that a volume of the bodily fluid is drawn from the inlet into the containment channel, the first flow controller in a second state configured to prevent the bodily fluid from flowing therethrough when the volume of the bodily fluid is in the containment channel; and
a sampling channel (the blood sampling channel 2422 of Rogers) between the inlet and the outlet, the sampling channel in fluid communication with a second flow controller (the one or more apertures 2424 of Rogers and the barrier blocking the apertures 2424 in FIG. 24C of Rogers), the second flow controller in a first state configured to obstruct the sampling channel, the second flow controller in a second state configured to allow a subsequent volume of the bodily fluid to flow from the inlet through the sampling channel to the outlet, the second flow controller configured to transition from the first state to the second state when a magnitude of the negative pressure differential within at least a portion of the sampling channel between the second flow controller and the outlet exceeds a threshold pressure differential (paragraphs 0138-0143 of Rogers discloses that the apertures 2424 are exposed at the same time as when the magnitude of the negative pressure differential within at least a portion of the blood sampling channel 2422 between the apertures 2424 and the outlet port 2414 is above a threshold pressure differential (a differential so as to permit flow)).
With respect to claim 29, Rogers teaches that the fluid collection device, wherein the fluid collection device is a sample bottle (the Vacutainer of Rogers; a blood sample collection device 2404) that is at least partially evacuated and configured to generate, the negative pressure differential when the sample bottle is fluidically coupled to the outlet (paragraphs 0138-0143 of Rogers).
With respect to claim 31, Rogers teaches that the first flow controller includes a selectively permeable material (the air permeable blood barrier 2420 of Rogers), the first flow controller configured to transition from the first state to the second state in response to at least a portion of the volume of the bodily fluid in the containment channel saturating the selectively permeable material (paragraphs 0138-0143 of Rogers).
With respect to claim 32, Rogers teaches that the first flow controller in the first state is configured to allow the magnitude of the negative pressure differential within the portion of the sampling channel between the second flow controller and the outlet to remain below the threshold pressure differential (paragraphs 0138-0143 of Rogers).
With respect to claim 33, Rogers teaches that the first flow controller in the second state is configured to allow the negative pressure differential to build within the portion of the sampling channel between the second flow controller and the outlet until the magnitude of the negative pressure differential exceeds the threshold pressure differential (paragraphs 0138-0143 of Rogers).
With respect to claim 34, Rogers teaches that the second flow controller is a displaceable barrier (the barrier blocking the apertures 2424 in FIG. 24C of Rogers), the first state of the second flow controller corresponding to the displaceable barrier being in a first position (FIG. 24C of Rogers), the second state of the second flow controller corresponding to the displaceable barrier being in a second position different from the first position (FIG. 24D of Rogers), the displaceable barrier configured to be moved from the first position to the second position when the first flow controller is in the second state and the magnitude of the negative pressure differential within the portion of the sampling channel between the second flow controller and the outlet exceeds the threshold pressure differential (paragraphs 0138-0143 of Rogers discloses that the apertures 2424 are exposed at the same time as when the magnitude of the negative pressure differential within at least a portion of the blood sampling channel 2422 between the apertures 2424 and the outlet port 2414 is above a threshold pressure differential (a differential so as to permit flow)).
With respect to claim 36, Rogers teaches that the first flow controller is configured to transition from the first state to the second state automatically (paragraphs 0138-0143 of Rogers).
With respect to claim 37, Rogers teaches that the second flow controller is configured to transition from the first state to the second state automatically (paragraphs 0138-0143 of Rogers).
With respect to claim 50, Rogers teaches that the first position of the displaceable barrier is a first position within the sampling channel (the barrier blocking the apertures 2424 in FIG. 24C of Rogers)  and the second position of the displaceable barrier is a second position within the sampling channel (the barrier blocking the apertures 2424 in FIG. 24D of Rogers). 
 With respect to claim 51, Rogers teaches that the first flow controller in the first state is configured to allow the negative pressure differential between the outlet and the inlet via the containment channel and the first flow controller, and the first flow controller in the second state and the second flow controller in the second state are configured collectively to allow the negative pressure differential between the outlet and the inlet via the sampling channel such that the subsequent volume of the bodily fluid is drawn into the fluid collection device for testing (paragraphs 0138-0143 of Rogers). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-29, 31-34, 36-40, 42-48, and 50-59 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers, in view of U.S. Patent Application Publication No. 2019/0000367 (Lundquist).
Rogers teaches a fluid control device (FIGS. 23A-23B or FIGS. 23C-23E of Rogers).  Rogers discloses a valve 2308, 2326 so as to prevent the sampling blood from flowing to the outlet until the sequestration chamber is filled (paragraph 0135-0137 of Rogers).  Rogers teaches that such a valve can be a clip or other enclosing device that can close off the sampling channel (paragraph 0136 of Rogers).  Lundquist discloses such a valve in the form of a rupturable membrane (paragraph 0079 and 0110-0111 of Lundquist).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the rupturable membrane of Lundquist as the valve 2308, 2326 of Rogers since (1) Rogers teaches other enclosing devices may be used and Lundquist teaches one such enclosing device, (2) it is a simple substitution of one known element for another to obtain predictable results, and/or (3) it permits automatic openings upon a predetermined pressure differential.
With respect to claim 28, the combination teaches or suggests a fluid control device, the device comprising: 
an inlet (the inlet port 2302 and its corresponding structure in FIG. 23C-23E of Rogers) fluidically coupleable to a bodily fluid source; 
an outlet (the outlet port 2304 and its corresponding structure in FIG. 23C-23E of Rogers) fluidically coupleable to a fluid collection device, the fluid control device configured to allow a negative pressure differential between the outlet and the inlet when the outlet is fluidically coupled to the fluid collection device; 
a containment channel (the blood sequestration chamber 2306, 2320 of Rogers) between the inlet and the outlet, the containment channel including a first flow controller (the hydrophobic plug of Rogers), the first flow controller in a first state configured to allow a gas but not a bodily fluid to flow from the containment channel to the outlet such that a volume of the bodily fluid is drawn from the inlet into the containment channel, the first flow controller in a second state configured to prevent the bodily fluid from flowing therethrough when the volume of the bodily fluid is in the containment channel; and 
a sampling channel (the blood sampling channel 2308, 2322 of Rogers) between the inlet and the outlet, 
the sampling channel in fluid communication with a second flow controller (the rupturable membrane of Lundquist), 
the second flow controller in a first state configured to obstruct the sampling channel (the rupturable membrane of Lundquist has this ability before rupture), 
the second flow controller in a second state configured to allow a subsequent volume of the bodily fluid to flow from the inlet through the sampling channel to the outlet (the rupturable membrane of Lundquist has this ability after rupture), 
the second flow controller configured to transition from the first state to the second state when a magnitude of the negative pressure differential within at least a portion of the sampling channel between the second flow controller and the outlet exceeds a threshold pressure differential (rupturing of the rupturable membrane of Lundquist).
With respect to claim 29, the combination teaches or suggests the fluid collection device (the Vacutainer of Rogers; a blood sample collection device 2404), wherein the fluid collection device is a sample bottle that is at least partially evacuated and configured to generate, the negative pressure differential when the sample bottle is fluidically coupled to the outlet.  
With respect to claim 31, the combination teaches or suggests that the first flow controller includes a selectively permeable material, the first flow controller configured to transition from the first state to the second state in response to at least a portion of the volume of the bodily fluid in the containment channel saturating the selectively permeable material (the hydrophobic plug of Rogers has this ability).  
With respect to claim 32, the combination teaches or suggests that the first flow controller in the first state is configured to allow the magnitude of the negative pressure differential within the portion of the sampling channel between the second flow controller and the outlet to remain below the threshold pressure differential (the hydrophobic plug of Rogers has this ability). 
 With respect to claim 33, the combination teaches or suggests that the first flow controller in the second state is configured to allow the negative pressure differential to build within the portion of the sampling channel between the second flow controller and the outlet until the magnitude of the negative pressure differential exceeds the threshold pressure differential (the hydrophobic plug of Rogers has this ability).  
With respect to claim 34, the combination teaches or suggests that the second flow controller is a displaceable barrier, the first state of the second flow controller corresponding to the displaceable barrier being in a first position, the second state of the second flow controller corresponding to the displaceable barrier being in a second position different from the first position, the displaceable barrier configured to be moved from the first position to the second position when the first flow controller is in the second state and the magnitude of the negative pressure differential within the portion of the sampling channel between the second flow controller and the outlet exceeds the threshold pressure differential (the rupturing of the rupturable membrane of Lundquist causes the ruptured portions of the membrane to move into different positions caused by the pressure differential).  
With respect to claim 36, the combination teaches or suggests that the first flow controller is configured to transition from the first state to the second state automatically (the hydrophobic plug of Rogers has this ability).  
With respect to claim 37, the combination teaches or suggests that the second flow controller is configured to transition from the first state to the second state automatically (rupturing of the rupturable membrane of Lundquist occurs without manual intervention). 
With respect to claim 38, the combination teaches or suggests a fluid control device, the device comprising: 
an inlet (the inlet port 2302 and its corresponding structure in FIG. 23C-23E of Rogers) fluidically coupleable to a bodily fluid source; 
an outlet (the outlet port 2304 and its corresponding structure in FIG. 23C-23E of Rogers) fluidically coupleable to a fluid collection device;  
a containment reservoir (the blood sequestration chamber 2306, 2320 of Rogers) in fluid communication with the inlet; 
a sampling channel (the blood sampling channel 2308, 2322 of Rogers) in fluid communication with the outlet; 
a first flow controller (the hydrophobic plug of Rogers) disposed between the containment reservoir and the outlet, the first flow controller in a first state configured to allow a gas to flow through the containment reservoir and to the outlet, the first flow controller in a second state configured to prevent the gas and a bodily fluid from flowing through the first flow controller toward the outlet; and 
a second flow controller (the rupturable membrane of Lundquist) at least partially disposed within the sampling channel between the inlet and the outlet, 
the second flow controller in a first position (the rupturable membrane of Lundquist before rupture) configured to prevent a bodily fluid from flowing through the sampling channel from the inlet and to the outlet, 
the second flow controller in a second position (the rupturable membrane of Lundquist after rupture) configured to allow a bodily fluid to flow from the inlet through the sampling channel to the outlet,   
the first flow controller (the hydrophobic plug of Rogers) in the first state configured to allow a volume of the bodily fluid to be received in the containment reservoir at least partially in response to a negative pressure differential in the containment reservoir generated by the outlet fluidically coupling to the fluid collection device, 
the first flow controller (the hydrophobic plug of Rogers) configured to transition to the second state when the volume of the bodily fluid is in the containment reservoir such that a negative pressure differential in the sampling channel builds to a magnitude operable to transition the second flow controller from the first position to the second position (rupturing of the rupturable membrane of Lundquist). 
 With respect to claim 39, the combination teaches or suggests that the first flow controller is configured to transition from the first state to the second state without manual intervention (the hydrophobic plug of Rogers has this ability).  
With respect to claim 40, the combination teaches or suggests that the second flow controller is configured to transition from the first state to the second state without manual intervention (rupturing of the rupturable membrane of Lundquist occurs without manual intervention).  
With respect to claim 42, the combination teaches or suggests that the first flow controller includes a selectively permeable material that allows the gas but not the bodily fluid to flow through the first flow controller in the first state and that prevents both the gas and the bodily fluid from flowing through the first flow controller in the second state (the hydrophobic plug of Rogers has this ability).  
With respect to claim 43, the combination teaches or suggests that the first flow controller is transitioned from the first state to the second state in response to at least a portion of the volume of the bodily fluid in the containment reservoir saturating the selectively permeable material (the hydrophobic plug of Rogers has this ability). 
 With respect to claim 44, the combination teaches or suggests that the second flow controller is a displaceable barrier, the second flow controller in the first state corresponding to the displaceable barrier in a first position, the second flow controller in the second state corresponding to the displaceable barrier in a second position (the rupturing of the rupturable membrane of Lundquist causes the ruptured portions of the membrane to move into different positions).  
With respect to claim 45, the combination teaches or suggests that the displaceable barrier is configured to be moved from the first position to the second position when the magnitude of the negative pressure differential exceeds a threshold pressure differential (the rupturing of the rupturable membrane of Lundquist causes the ruptured portions of the membrane to move into different positions when the threshold pressure differential is reached).  
With respect to claim 46, the combination teaches or suggests that the first flow controller in the first state is configured to maintain the magnitude of the negative pressure differential to below the threshold pressure differential (the hydrophobic plug of Rogers has this ability).  
With respect to claim 47, the combination teaches or suggests that the first position of the second flow controller is a first position within the sampling channel and the second position of the second flow controller is a second position within the sampling channel (the rupturing of the rupturable membrane of Lundquist causes the ruptured portions of the membrane to move into different positions in the blood sampling channel 2308, 2322 of Rogers).  
With respect to claim 48, the combination teaches or suggests that the negative pressure differential in the sampling channel is a negative pressure differential within a portion of the sampling channel between the second flow controller and the outlet (the negative pressure differential caused by the blood sample collection device of Rogers). 
With respect to claim 50, the combination teaches or suggests that the first position of the displaceable barrier is a first position within the sampling channel and the second position of the displaceable barrier is a second position within the sampling channel (the rupturing of the rupturable membrane of Lundquist causes the ruptured portions of the membrane to move into different positions in the blood sampling channel 2308, 2322 of Rogers). 
With respect to claim 51, the combination teaches or suggests that the first flow controller in the first state is configured to allow the negative pressure differential between the outlet and the inlet via the containment channel and the first flow controller, and the first flow controller in the second state and the second flow controller in the second state are configured collectively to allow the negative pressure differential between the outlet and the inlet via the sampling channel such that the subsequent volume of the bodily fluid is drawn into the fluid collection device for testing (the hydrophobic plug of Rogers and the rupturable membrane of Lundquist have these abilities). 
 With respect to claim 52, the combination teaches or suggests a fluid control device, the device comprising: 
a housing having an inlet (the inlet port 2302 and its corresponding structure in FIG. 23C-23E of Rogers) fluidically coupleable to a bodily fluid source and an outlet (the outlet port 2304 and its corresponding structure in FIG. 23C-23E of Rogers) fluidically coupleable to a fluid collection device, the housing defining a containment channel (the blood sequestration chamber 2306, 2320 of Rogers) between the inlet and the outlet and defining a sampling channel (the blood sampling channel 2308, 2322 of Rogers) between the inlet and the outlet;
a first flow controller (the hydrophobic plug of Rogers) configured to allow a gas but not a bodily fluid to flow therethrough from the containment channel and to outlet when in a first state and to prevent the gas and the bodily fluid from flowing therethrough when in a second state; and 
a second flow controller (the rupturable membrane of Lundquist) disposed within the housing between the inlet and the outlet, 
the second flow controller configured to prevent the gas and the bodily fluid from flowing through the sampling channel to the outlet when in a first state and to allow the bodily fluid to flow through the sampling channel from the inlet toward the outlet when in a second state (the rupturable membrane of Lundquist has this ability), 
the first flow controller in the first state and the second flow controller in the first state collectively configured to allow a volume of the bodily fluid to be received in the containment reservoir at least partially in response to a negative pressure differential generated by the outlet fluidically coupling to the fluid collection device (the hydrophobic plug of Rogers has this ability), 
the first flow controller (the hydrophobic plug of Rogers) configured to transition to the second state when the volume of the bodily fluid is in the containment reservoir such that the negative pressure differential in a portion of the sampling channel between the second flow controller and the outlet builds to a magnitude operable to transition the second flow controller from the first state to the second state (rupturing of the rupturable membrane of Lundquist).  
With respect to claim 53, the combination teaches or suggests that the second flow controller transitioning from the first state to the second state opens the sample channel to allow a subsequent volume of the bodily fluid to flow from the inlet towards the outlet (the rupturable membrane of Lundquist has this ability).  
With respect to claim 54, the combination teaches or suggests that the first flow controller includes a selectively permeable material that allows the gas but not the bodily fluid to flow through the first flow controller in the first state and that prevents both the gas and the bodily fluid from flowing through the first flow controller is in the second state (the hydrophobic plug of Rogers has this ability). 
 With respect to claim 55, the combination teaches or suggests that the first flow controller is transitioned from the first state to the second state in response to the volume of the bodily fluid in the containment reservoir saturating the selectively permeable material (the hydrophobic plug of Rogers has this ability).  
With respect to claim 56, the combination teaches or suggests that the second flow controller is a displaceable barrier, the second flow controller in the first state corresponds to the displaceable barrier being in a first position within the housing, the second flow controller in the second state corresponds to the displaceable barrier being in a second position within the housing (the rupturing of the rupturable membrane of Lundquist causes the ruptured portions of the membrane to move into different positions in the blood sampling channel 2308, 2322 of Rogers).  
With respect to claim 57, the combination teaches or suggests that the displaceable barrier is configured to be moved from the first position to the second position when the magnitude of the negative pressure differential within the sampling channel between the displaceable barrier and the outlet exceeds a threshold pressure differential (the rupturing of the rupturable membrane of Lundquist causes the ruptured portions of the membrane to move into different positions when the threshold pressure differential is reached).  
With respect to claim 58, the combination teaches or suggests that the first flow controller in the first state is configured to maintain the magnitude of the negative pressure differential within the portion of the sampling channel between the displaceable barrier and the outlet below the threshold pressure differential (the hydrophobic plug of Rogers has this ability). 
 With respect to claim 59, the combination teaches or suggests that the first flow controller (the hydrophobic plug of Rogers) in the first state is configured to allow the negative pressure differential between the inlet and the outlet via the containment channel and the first flow controller, and the first flow controller in the second state and the second flow controller in the second state are configured collectively to allow the negative pressure differential between the inlet and the outlet via the sampling channel such that a subsequent volume of the bodily fluid is drawn into the fluid collection device for testing (the hydrophobic plug of Rogers and the rupturable membrane of Lundquist have these abilities).

Response to Arguments
The Applicant’s arguments filed 7/18/2022 have been fully considered.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, that were necessitated by the claim amendments that were filed on 7/18/2022.
Double patenting rejections
The Applicant did not address the double patenting rejections by argument, amendment, or terminal disclaimer.  In particular, contrary to the Applicant’s statement that a terminal disclaimer has been filed, the Examiner cannot find one in the application.  The Examiner cannot find a reason to withdraw the rejections.  Also, there are new double patenting rejections that were necessitated by the claim amendments filed on 7/18/2022.
Prior art rejection of claims 28-29, 31-34, 36-37, and 50-51 based on Rogers
The Applicant asserts:

    PNG
    media_image1.png
    207
    781
    media_image1.png
    Greyscale

This argument is not persuasive. Paragraphs 0138-0143 of Rogers discloses that the apertures 2424 are exposed at the same time as when the magnitude of the negative pressure differential within at least a portion of the blood sampling channel 2422 between the apertures 2424 and the outlet port 2414 is above a threshold pressure differential (a differential so as to permit flow).  The claim limitation does not require a cause-and-effect relationship between the second flow controller’s transition from the first state to the second state and the negative pressure differential.
Prior art rejections based on Rogers and Lundquist
The Applicant’s arguments with respect to claims 28-29, 31-34, 36-40, 42-48, and 50-59 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW KREMER/Primary Examiner, Art Unit 3791